NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(C), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             ADAM W., Appellant,

                                        v.

                           TORI F., T.W., Appellees.

                             No. 1 CA-JV 19-0269
                               FILED 2-27-2020


           Appeal from the Superior Court in Maricopa County
                             No. JS518084
           The Honorable Lindsey G. Coates, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Denise L. Carroll Esq., Scottsdale
By Denise Lynn Carroll
Counsel for Appellant

Rubin & Ansel PLLC, Scottsdale
By Yvette D. Ansel
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Diane M. Johnsen joined.
                        ADAM W. v. TORI F., T.W.
                          Decision of the Court

H O W E, Judge:

¶1           Adam W. (“Father”) appeals from the juvenile court’s order
terminating his parental rights to his son, T.W. For the following reasons,
we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Tori F. (“Mother”) and Father are the natural parents of T.W.,
born in 2009. The parents’ relationship ended about nine months after
T.W.’s birth. For a time after that, Father visited T.W. and, in January 2011,
the parents signed and notarized an agreement in which they agreed to
share parenting time and Father agreed to pay Mother child support.
According to Father, because the parents’ interactions were acrimonious,
he visited T.W. only about eight times after entering into this agreement.
According to Mother, Father decided he no longer wanted parenting time
after those eight visits because, as he put it, he did not want T.W. to be
subjected to their fighting or “going back and forth” between them.

¶3            In 2012, the parents divorced. Although Father acknowledged
receiving Mother’s petition, in which she asked for sole legal
decision-making and parenting time, he did not respond or appear at the
hearing. As a result, the court entered a default divorce decree. The decree
provided that Mother retained sole parenting time and legal
decision-making for T.W.; Father had no parenting time but also owed no
child support.

¶4           Father had no contact with T.W. after the divorce. In 2015,
Father asked Mother for contact with T.W., but Mother told him to “file
through the courts for time[,]” and he did not do so. After that, Father did
not ask Mother for a visit with T.W. or send him any cards, gifts, or letters.
Nor did he ever ask the court to modify the divorce decree.

¶5            In October 2018, Mother petitioned to terminate Father’s
parental rights based on abandonment. After an adjudication hearing, the
court granted Mother’s petition, and Father timely appealed.

                               DISCUSSION

¶6           Father argues that insufficient evidence supports the
termination order, and that, alternatively, he had just cause for abandoning
T.W. because Mother prevented contact between them, and that insufficient
evidence supports the finding that termination was in T.W.’s best interests.
We review the termination of parental rights for an abuse of


                                      2
                        ADAM W. v. TORI F., T.W.
                          Decision of the Court

discretion. Sandra R. v. Dep’t of Child Safety, 246 Ariz. 180, 183 ¶ 6 (App.
2019). We will not reverse the juvenile court’s termination order “unless no
reasonable evidence supports its factual findings.” Jennifer S. v. Dep’t of
Child Safety, 240 Ariz. 282, 287 ¶ 16 (App. 2016).

¶7            As the trier of fact, the juvenile court is in the “best position
to weigh the evidence, observe the parties, judge the credibility of
witnesses, and resolve disputed facts.” Oscar F. v. Dep’t of Child Safety, 235
Ariz. 266, 269 ¶ 13 (App. 2014). Accordingly, we will not reweigh the
evidence on review. Id. To terminate a parent’s parental rights, the juvenile
court must find at least one statutory ground under A.R.S. § 8–533 by clear
and convincing evidence, A.R.S. § 8–537(B), and by a preponderance of
evidence that termination is in a child’s best interests, Kent K. v. Bobby M.,
210 Ariz. 279, 288 ¶ 41 (2005).

¶8           The juvenile court may terminate parental rights when a
“parent has abandoned [his] child.” A.R.S. § 8–533(B)(1). “Abandonment”
means

       the failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial finding
       that a parent has made only minimal efforts to support and
       communicate with the child. Failure to maintain a normal
       parental relationship with the child without just cause for a
       period of six months constitutes prima facie evidence of
       abandonment.

A.R.S. § 8–531(1). A parent’s conduct, not a parent’s subjective intent,
determines abandonment. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246,
249 ¶ 18 (2000). When traditional means of bonding with a child are
unavailable, a parent must act persistently to establish or maintain the
relationship and must vigorously assert his legal rights “at the first and
every opportunity.” Id. at 251 ¶ 25.

¶9             Reasonable evidence supports the court’s finding that Father
failed to maintain a normal parental relationship for a period of greater than
six months without just cause. Father had no contact or involvement in
T.W.’s life after 2015 and never sought to modify the divorce decree, to the
extent it might have prevented such contact or involvement. Father had
about seven years to pursue parenting time through family court, but never
did so. Nor did Father make any efforts outside of court to establish a
relationship with T.W for nearly four years. Father’s inaction supports the



                                      3
                         ADAM W. v. TORI F., T.W.
                           Decision of the Court

court’s finding that he “failed to undertake any of the myriad of
responsibilities associated with parenting” for about four years.

¶10           Citing Calvin B. v. Brittany B., 232 Ariz. 292 (App. 2013), Father
argues that Mother prevented him from seeing T.W. Unlike the father in
that case, however, Father did not show that he “actively sought more
involvement” with the child than Mother would allow. See id. at 297 ¶ 22.
Father asked to see T.W. only a few times between 2012 and 2015, and when
Mother repeatedly told him to file his request through family court, he did
not do so.

¶11            Reasonable evidence also supports the court’s finding that
severance was in T.W.’s best interests. “[A] determination of the child’s best
interest must include a finding as to how the child would benefit from a
severance or be harmed by the continuation of the relationship.” Maricopa
Cty. Juv. Action No. JS-500274, 167 Ariz. 1, 5 (1990). Courts “must consider
the totality of the circumstances existing at the time of the severance
determination, including the child’s adoptability and the parent’s
rehabilitation.” Alma S. v. Dep’t of Child Safety, 245 Ariz. 146, 148 ¶ 1 (2018).
Relevant factors in this determination include whether the current
placement is meeting the child’s needs, an adoption plan is in place, and the
child is adoptable. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4 ¶ 12 (2016).

¶12          During the four years preceding the termination hearing,
T.W. had lived with Mother and her husband (“Stepfather”), and they had
been providing for his needs. T.W. and Stepfather share a strong bond, and
Stepfather planned to adopt T.W. Additionally, the social worker who
evaluated the family concluded that T.W. was in “a stable, permanent home
that is committed to meeting his long[-]term needs” and that terminating
Father’s parental rights would ensure “ongoing security and stability” for
T.W.

                               CONCLUSION

¶13           For the foregoing reasons, we affirm.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA

                                         4